 



Exhibit 10.8
A. M. Castle & Co.
January 25, 2006
Mr. G. Thomas McKane
1 E. Schiller, No. 14D
Chicago, IL 60610
Dear Tom:
This Letter Agreement confirms the amended terms of your employment with A.M.
Castle & Co. (“Castle”).
As of January 26, 2006, the Castle Board of Directors elected a new President
and Chief Executive Officer. You continued your employment by Castle as Chairman
of the Board. Your duties, in addition to those of Chairman of the Board, will
be to participate in the preparation of Castle’s annual report on Form 10-K,
annual report to shareholders and proxy statement and in investor relations and
such other duties as may be assigned by the Board of Directors or requested by
the President and CEO of Castle.
During the period of January 26, 2006 through March 31, 2006, you will continue
as a full time employee and your base salary will remain at the level of
$520,000 per annum. Your long-term incentive, based upon the current grant of
113,700 target performance shares, will be adjusted to reflect this level for
15/36 of the performance period and will be paid at the end of the performance
period.
After March 31, 2006, your employment duties will be at reasonable times as
arranged between you and the President and CEO of Castle and your base salary
will be a the level of $100,000 per annum. This will continue until your
retirement or separation from Castle (expected to be not before the January 2007
meeting of the Castle Board of Directors). Your long-term incentive will be
based upon a grant of 21,865 target performance shares and adjusted to reflect
this level for the portion of the performance period represented by (i) the
number of months employed during the period April 1, 2006 to your final
termination date, divided by (ii) 36.
Your annual management incentive opportunity for 2006 will be 62.5% of base
salary at target with a maximum of 125% of base salary, with pro rata
adjustments to reflect the two periods of different base salary as described
above. All other benefits which you presently have will continue until the
termination of your employment with Castle.
Upon the termination of your employment with Castle, Castle will transfer to
you, at no cost, your company car and will extend coverage under the medical and
dental benefit plans provided by Castle from time to time for you and your wife,
Mary, until each of you reaches the age of 65
3400 No. Wolf Road, Franklin Park, Illinois 60131 (847) 455-7111

76



--------------------------------------------------------------------------------



 



Exhibit 10.8
(coincident with COBRA benefits).If Castle’s plans do not permit such coverage,
Castle will provide you with the economic equivalent
Your existing Employment/Non-Competition Agreement is amended as provided in
this Letter Agreement and otherwise remains in full force and effect.

                  A.M. CASTLE & CO.    
 
           
 
      /s/ John McCartney    
 
            By John McCartney, Lead Director    

     
ACCEPTED:
   
 
   
/s/ G. Thomas McKane
         
G. Thomas McKane
   

77